


110 HR 3132 IH: Safe Schools Improvement Act of

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3132
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Mr. Bishop of
			 New York, Ms. Bordallo,
			 Mr. Boucher,
			 Mr. Brady of Pennsylvania,
			 Mr. Capuano,
			 Mr. Carney,
			 Mr. Costa,
			 Mr. Davis of Illinois,
			 Mr. Farr, Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hare, Mr. Hinojosa, Mr.
			 Holden, Mr. Holt,
			 Ms. Hooley,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kucinich,
			 Ms. Lee, Mr. McGovern, Mrs.
			 Napolitano, Mr. Ortiz,
			 Mr. Pascrell,
			 Mr. Payne,
			 Mr. Rothman,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Loretta Sanchez of California,
			 Mr. Shimkus,
			 Ms. Slaughter,
			 Ms. Solis,
			 Mr. Taylor, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to include bullying and harassment prevention programs.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Improvement Act of
			 2007.
		2.Bullying and
			 harassment prevention policies, programs, and statistics
			(a)State Reporting
			 RequirementsSection 4112(c)(3)(B)(iv) of the Safe and Drug-Free
			 Schools and Communities Act (20 U.S.C. 7112(c)(3)(B)(iv)) is amended by
			 inserting , including bullying and harassment, after
			 violence.
			(b)State
			 ApplicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is
			 amended—
				(1)in paragraph
			 (9)—
					(A)in subparagraph
			 (C), by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(E)the incidence and
				prevalence of reported incidents of bullying and harassment; and
							(F)the perception of
				students regarding their school environment, including with respect to the
				prevalence and seriousness of incidents of bullying and harassment and the
				responsiveness of the school to those
				incidents;
							;
					(2)in paragraph (18),
			 by striking and at the end;
				(3)in paragraph (19),
			 by striking the period at the end and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(20)provides an
				assurance that the State educational agency will provide assistance to
				districts and schools in their efforts to prevent and appropriately respond to
				incidents of bullying and harassment and describes how the agency will meet
				this
				requirement.
						.
				(c)Local
			 Educational Agency Program ApplicationSection 4114(d) of such
			 Act (20 U.S.C. 7114(d)) is amended—
				(1)in paragraph
			 (2)(B)(i)—
					(A)in subclause (I),
			 by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(III)performance
				indicators for bullying and harassment prevention programs and activities;
				and
							;
				and
					(2)in paragraph
			 (7)—
					(A)in subparagraph
			 (A), by inserting , including bullying and harassment after
			 disorderly conduct;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(F)annual notice to
				parents and students describing the full range of prohibited conduct contained
				in the discipline policies described in subparagraph (A); and
							(G)grievance
				procedures for students or parents that seek to register complaints regarding
				the prohibited conduct contained in the discipline policies described in
				subparagraph (A), including—
								(i)the name of the
				school district officials who are designated as responsible for receiving such
				complaints; and
								(ii)timelines that
				the school district will follow in the resolution of such
				complaints;
								.
					(d)Authorized
			 ActivitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2))
			 is amended—
				(1)in
			 subparagraph (A)—
					(A)in clause (vi), by
			 striking and at the end;
					(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(viii)teach students
				about the consequences of bullying and
				harassment.
							;
				and
					(2)in subparagraph
			 (E), by adding at the end the following:
					
						(xxiii)Programs that
				address the causes of bullying and harassment and that train teachers,
				administrators, pupil services personnel, and other school personnel regarding
				strategies to prevent bullying and harassment and to effectively intervene when
				such incidents
				occur.
						.
				(e)ReportingSection
			 4116(a)(2)(B) of such Act (20 U.S.C. 7116(a)(2)(B)) is amended by inserting
			 , including bullying and harassment, after drug use and
			 violence.
			(f)Impact
			 EvaluationSection 4122 of such Act (20 U.S.C. 7132) is
			 amended—
				(1)in subsection
			 (a)(2), by striking and school violence and inserting
			 school violence, including bullying and harassment,; and
				(2)in the first
			 sentence of subsection (b), by inserting , including bullying and
			 harassment, after drug use and violence.
				(g)Definitions
				(1)Drug and
			 Violence PreventionParagraph (3)(B) of section 4151 of such Act
			 (20 U.S.C. 7151) is amended by inserting , bullying, and other
			 harassment after sexual harassment and abuse.
				(2)Protective
			 Factor, Buffer, or AssetParagraph (6) of such section is amended
			 by inserting , including bullying and harassment after
			 violent behavior.
				(3)Risk
			 FactorParagraph (7) of such section is amended by inserting
			 , including bullying and harassment after violent
			 behavior.
				(4)Bullying,
			 Harassment, and ViolenceSuch section is further amended by
			 adding at the end the following:
					
						(12)BullyingThe
				term bullying means conduct, including conduct that is based on a
				student’s actual or perceived race, color, national origin, sex, disability,
				sexual orientation, gender identity, religion, or any other distinguishing
				characteristics that may be defined by a State or local educational agency,
				that—
							(A)affects one or more
				students;
							(B)deprives students
				of access to educational opportunities or benefits provided by the school;
				and
							(C)adversely affects
				the ability of a student to participate in or benefit from the school’s
				educational programs or activities by placing a student in reasonable fear of
				physical harm.
							(13)HarassmentThe
				term harassment means conduct, including conduct that is based on
				a student’s actual or perceived race, color, national origin, sex, disability,
				sexual orientation, gender identity, religion, or any other distinguishing
				characteristics that may be defined by a State or local educational agency,
				that—
							(A)affects one or
				more students;
							(B)deprives students of access to educational
				opportunities or benefits provided by the school; and
							(C)adversely affects
				the ability of a student to participate in or benefit from the school’s
				educational programs or activities because the conduct as reasonably perceived
				by the student is so severe, pervasive, and objectively offensive.
							(14)ViolenceThe
				term violence includes bullying and
				harassment.
						.
				(h)Effect on Other
			 Laws
				(1)AmendmentThe
			 Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
					
						4156.Effect on Other
				Laws
							(a)Federal and
				State Nondiscrimination LawsNothing in this part shall be
				construed to invalidate or limit rights, remedies, procedures, or legal
				standards available to victims of discrimination under any other Federal law or
				law of a State or political subdivision of a State, including title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title
				IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
				seq.), section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794), or the Americans with Disabilities Act of
				1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this part
				are independent of title IX of the Education Amendments of
				1972 (20 U.S.C. 1681 et seq.), title VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000d et seq.), and the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101
				et seq.).
							(b)Free Speech and
				Expression LawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights available to individuals under,
				other Federal laws that establish protections for freedom of speech and
				expression.
							.
				(2)Clerical
			 AmendmentThe table of contents of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended
			 by adding after the item relating to section 4155 the following:
					
						
							Sec. 4156. Effect on other
				laws.
						
						.
				
